PEE CDBIAM.
When the plaintiffs rested, they had failed to prove any authority in Pearse & Thornton to purchase goods on de*992fendant’s credit, so that their sole claim of his liability rested upon the agreement set up in the amendment to their complaint. _ The proof showed that defendant agreed to give a note for $500 if the plaintiffs removed their lien; that they did discharge the lien; and that defendant subsequently refused to give the note, and told the plaintiffs that they might put the lien back again, which they did, and filed it against his property. It thus appeared that the agreement for the note in consideration of the removal of the lien was rescinded by mutual consent, and the lien restored. This disposed of the alleged cause of action under the amendment, and the complaint was properly dismissed. It is urged by appellant that defendant ratified the purchase by Pearse & Thornton by the agreement to give the $500 note, but the evidence showed that, when he agreed to give the note, he refrained from acknowledging any liability for the goods. Judgment affirmed.